IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 344PA14

                                Filed 18 March 2016

STATE OF NORTH CAROLINA

              v.

GARY MAURICE WALTERS



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 765 S.E.2d 122

(2014), finding no error in part in judgments entered on 28 June 2013 by Judge

William R. Pittman in Superior Court, Robeson County, but vacating defendant’s

conviction for first-degree kidnapping and ordering a new trial on that charge. Heard

in the Supreme Court on 17 February 2016.


      Roy Cooper, Attorney General, by Mary Carla Babb, Assistant Attorney
      General, for the State-appellant.

      Paul F. Herzog for defendant-appellee.


      HUDSON, Justice.


      Defendant Gary Maurice Walters was convicted on 28 June 2013 of first-degree

kidnapping, attempted first-degree murder, and assault with a deadly weapon with

intent to kill inflicting serious injury. On appeal, the Court of Appeals vacated

defendant’s conviction for first-degree kidnapping on the basis that the trial court

had given “a disjunctive instruction concerning the purpose for which [d]efendant
                                  STATE V. WALTERS

                                   Opinion of the Court



acted that lacked adequate evidentiary support,” which, the Court of Appeals

concluded, effectively allowed defendant to be convicted based on a non-unanimous

jury verdict. State v. Walters, ___ N.C. App. ___, 765 S.E.2d 122, 2014 WL 4292074,

at *9 (2014) (unpublished). We allowed the State’s petition for discretionary review

on 5 November 2015. Because we now conclude that the trial court’s disjunctive jury

instruction did not violate defendant’s constitutional right to be convicted only by the

unanimous verdict of a jury in open court, see N.C. Const. art. I, § 24, we reverse in

part the decision of the Court of Appeals.

                I. FACTUAL AND PROCEDURAL BACKGROUND

      On the evening of 17 August 2005, Paul Franklin began a two-day period of

repeatedly buying and using cocaine, during which he was introduced to, and

purchased cocaine from, defendant. After Franklin ran out of money while staying at

the Redwood Inn in Lumberton, North Carolina, he allowed defendant to use his

vehicle, a gray Ford Windstar van, in exchange for more cocaine. This arrangement

continued through the next day, with defendant bringing Franklin cocaine every few

hours in exchange for the continued use of the van.

      Early in the morning of 19 August 2005, at approximately 3:30 a.m., Franklin’s

paycheck was deposited into his bank account, and defendant drove him in the van

to an ATM to withdraw money. After Franklin made the withdrawal, defendant

offered to bring Franklin “a third of cocaine” in exchange for the one hundred dollars

Franklin had available to spend. However, when defendant arrived back at the


                                           -2-
                                 STATE V. WALTERS

                                  Opinion of the Court



Redwood Inn with the cocaine, Franklin believed it to be worth less than the full

amount he had offered to pay; he offered defendant seventy-five dollars instead. In

response, defendant reached down and broke off the leg of a table in the hotel room,

then used the table leg to beat Franklin.

      A short time later, at approximately 5:30 or 6:00 a.m., defendant arrived at the

home of Christopher Bass and Shelly Scott. At defendant’s request, Bass used Scott’s

Honda Civic to follow defendant while defendant drove Franklin’s Windstar. They

eventually parked near a river, and defendant told Bass that he had a man in the

van. Defendant opened the door to show him Franklin in the back seat. According

to Bass, Franklin’s face “was mangled and beat up, and it sounded like he was

breathing heavy.” Defendant told Bass that the injuries were the product of a “tussle”

stemming from “a drug deal gone wrong” at the Redwood Inn. Bass answered in the

negative when defendant asked him if he should kill Franklin. Defendant left the

van at the scene and Bass used the Civic to drive defendant back to defendant’s

mother’s house.

      The injuries Franklin endured were severe. As a result of the beating, every

bone in Franklin’s face was broken; he suffered optic nerve damage, which caused

him to have blind spots; and his eye socket was so badly damaged that doctors could

not correctly realign his eyes, which resulted in double vision.    He suffered such

extensive facial scarring that he “went a year with no nose.” When doctors attempted

reconstructive surgery, an antibiotic-resistant staph infection prevented them from


                                            -3-
                                  STATE V. WALTERS

                                  Opinion of the Court



completing it successfully. As a result of the damage to his vision, Franklin could no

longer continue his employment as a truck driver.

      On 8 May 2006, defendant was indicted in Robeson County for first-degree

kidnapping, attempted first-degree murder, and assault with a deadly weapon with

intent to kill inflicting serious injury. The charges against defendant were called for

trial on 24 June 2013, and a jury was selected and impaneled the next day. The State

presented evidence from 26 June through 28 June; defendant presented evidence on

28 June. Also on 28 June 2013, the trial court instructed the jury regarding the

offenses with which defendant had been charged: attempted first-degree murder,

assault with a deadly weapon with intent to kill inflicting serious injury, and first-

degree kidnapping. Regarding the elements of first-degree kidnapping, the trial court

instructed as follows:

                    The defendant has been charged with first degree
             kidnapping. For you to find the defendant guilty of this
             offense, the State must prove five things beyond a
             reasonable doubt: First, that the defendant unlawfully
             removed a person from one place to another; second, that
             the person did not consent; third, that the defendant
             removed that person for the purpose of facilitating his
             commission of or flight after committing the felony of
             assault with a deadly weapon with intent to kill inflicting
             serious injury; fourth, that this removal was a separate,
             complete act, independent of and apart from the assault;
             and fifth, that the person was not released by the
             defendant in a safe place or had been seriously injured.

Later that day, the jury returned verdicts convicting defendant of all three offenses.

Defendant entered a written notice of appeal to the Court of Appeals on 5 July 2013.


                                          -4-
                                  STATE V. WALTERS

                                   Opinion of the Court



      At the Court of Appeals, defendant argued, inter alia, that he had been denied

his right to a unanimous jury verdict regarding the first-degree kidnapping charge;

defendant took particular issue with the instruction allowing the jury to convict him

of first-degree kidnapping if it found beyond a reasonable doubt that he had

committed the kidnapping “for the purpose of facilitating the commission of or flight

following the commission of a felony.” Applying its precedent in State v. Johnson, 183
N.C. App. 576, 646 S.E.2d 123 (2007), the Court of Appeals agreed, concluding that

the challenged instruction would have allowed one or more jurors to convict defendant

based on a theory not supported by the evidence, namely, that defendant had

committed the kidnapping to facilitate the assault of Franklin rather than a

subsequent escape. See Walters, 2014 WL 4292074, at *8-9. The Court of Appeals

therefore ordered a new trial on the charged offense of first-degree kidnapping. Id.

at *9. The State filed a petition for discretionary review, which we allowed on 5

November 2015.

                                   II. ANALYSIS

      Defendant contends to this Court, as he did to the Court of Appeals, that the

trial court’s “disjunctive” instruction to the jury regarding the charge of first-degree

kidnapping allowed the jury to convict him through a non-unanimous verdict.

Defendant argues in essence that the relevant instruction—that to convict, the jury

must find that defendant “removed [Franklin] for the purpose of facilitating the

commission of or flight following the commission of a felony” (emphases added)—


                                           -5-
                                   STATE V. WALTERS

                                    Opinion of the Court



allowed each individual juror to vote to convict on either basis. As a result, this

argument continues, some jurors obeying this instruction may have found as fact that

defendant kidnapped Franklin “to facilitate the commission of” the assault or

attempted murder, but not the flight afterward, while others may have found that

defendant kidnapped Franklin “to facilitate . . . flight following the commission of”

the assault or attempted murder, but not the assault or attempted murder itself. In

that event, there would be no unanimously agreed-upon basis for the conviction, in

seeming violation of the unanimity requirement.

       Because this argument has previously been considered and rejected by this

Court, we now reverse in part the decision of the Court of Appeals. See State v. Bell,

359 N.C. 1, 29-30, 603 S.E.2d 93, 112-13 (2004), cert. denied, 544 U.S. 1052 (2005).

Both the North Carolina Constitution and the North Carolina General Statutes

protect the right of the accused to be convicted only by a unanimous jury in open

court. See N.C. Const. art. I, § 24 (“No person shall be convicted of any crime but by

the unanimous verdict of a jury in open court . . . .”);1 N.C.G.S. § 15A-1237(b) (2015)



       1This provision of the constitution was amended in 2014 and now states in full:
                       No person shall be convicted of any crime but by the
              unanimous verdict of a jury in open court, except that a person
              accused of any criminal offense for which the State is not seeking
              a sentence of death in superior court may, in writing or on the
              record in the court and with the consent of the trial judge, waive
              jury trial, subject to procedures prescribed by the General
              Assembly. The General Assembly may, however, provide for
              other means of trial for misdemeanors, with the right of appeal
              for trial de novo.
N.C. Const. art. I, § 24.

                                            -6-
                                  STATE V. WALTERS

                                  Opinion of the Court



(requiring that a jury verdict “be unanimous, and . . . be returned by the jury in open

court”). But it does not follow from these constitutional and statutory guarantees

that every disjunctive jury instruction violates one or both of those guarantees.

Rather, as we explained in Bell, which the Court of Appeals did not mention even

though that case also concerned a jury instruction for first-degree kidnapping, our

case law has long embraced a distinction between unconstitutionally vague

instructions that render unclear the offense for which the defendant is being

convicted and instructions which instead permissibly state that more than one

specific act can establish an element of a criminal offense. See 359 N.C. at 29-30, 603

S.E.2d at 112-13. As we explained in Bell:

                    Two lines of cases have developed regarding the use
             of disjunctive jury instructions. State v. Diaz [317 N.C.
545, 346 S.E.2d 488 (1986), and its progeny] stand[ ] for the
             proposition that “a disjunctive instruction, which allows
             the jury to find a defendant guilty if he commits either of
             two underlying acts, either of which is in itself a separate
             offense, is fatally ambiguous because it is impossible to
             determine whether the jury unanimously found that the
             defendant committed one particular offense.” In such
             cases, the focus is on the conduct of the defendant.

                     In contrast, this Court has recognized a second line
             of cases [stemming from State v. Hartness, 326 N.C. 561,
             391 S.E.2d 177 (1990), ] standing for the proposition that
             “if the trial court merely instructs the jury disjunctively as
             to various alternative acts which will establish an element
             of the offense, the requirement of unanimity is satisfied.”
             In this type of case, the focus is on the intent or purpose of
             the defendant instead of his conduct.




                                          -7-
                                  STATE V. WALTERS

                                   Opinion of the Court



Id. at 29-30, 603 S.E.2d at 112-13 (emphases in original) (internal citations omitted)

(quoting State v. Lyons, 330 N.C. 298, 302-03, 412 S.E.2d 308, 312 (1991)).

      This case falls within the second category of cases described in Bell. There, as

here, the defendant was charged with first-degree kidnapping; there, as here, the

trial court instructed the jury that it could convict the defendant only if it found

beyond a reasonable doubt that the defendant had committed one or more specific

acts, any of which could establish an essential element of the offense; and there, as

here, the defendant argued that the trial court’s “disjunctive” instruction violated his

right under the North Carolina Constitution to be convicted only through a

unanimous jury verdict. In that virtually identical context, this Court held that the

trial court’s disjunctive instruction did not deprive the defendant of this right. See

id. at 29, 603 S.E.2d at 112 (“The trial court instructed the jury as to first-degree

kidnapping, in accord with the pattern jury instructions . . . . Defendant contends

that the trial court’s disjunctive instructions were fatally ambiguous because the jury

could have convicted defendant without a unanimous decision that defendant

confined, restrained, or removed the victim for the purpose of committing a specific

crime. We disagree.”). We then went on to explain:

             It is not necessary for the State to prove, nor for the jury to
             find, that a defendant committed a particular act other
             than that of confining, restraining, or removing the victim.
             Beyond that, a defendant’s intent or purpose is the focus,
             thus placing the case sub judice squarely within the
             Hartness line of cases. The trial court’s instructions and
             the verdict form were proper.


                                           -8-
                                      STATE V. WALTERS

                                       Opinion of the Court




Id. at 30, 603 S.E.2d at 113. Accordingly, consistent with our previous opinion in

Bell, we now reverse in part the decision of the Court of Appeals.2

                                    III. CONCLUSION

        For the reasons set forth above, we reverse the Court of Appeals’ holding that

defendant is entitled to a new trial for the first-degree kidnapping charge. We do not

address, and leave undisturbed, the Court of Appeals’ conclusions regarding the

convictions for attempted first-degree murder and assault with a deadly weapon with

intent to kill inflicting serious injury.

        REVERSED IN PART.

        Justice ERVIN did not participate in the consideration or decision of this

case.


        2We also note, despite the Court of Appeals’ conclusion to the contrary, see Walters,
2014 WL 4292074, at *8-9, that the State’s evidence, when viewed in the light most favorable
to the State, was sufficient to support a finding by the jury that defendant had kidnapped
Franklin in order to facilitate defendant’s assault of Franklin with the intent to kill inflicting
serious injury. As reviewed above, the State’s evidence tended to show that, after beating
Franklin with a table leg, defendant loaded Franklin into the Windstar, drove that Windstar
to an isolated location near a river, and asked Christopher Bass whether he ought to kill
Franklin. Because this testimony tends to show that defendant still may have intended to
kill Franklin even after the beating was over and he had removed Franklin from the Redwood
Inn, it appears that the State presented sufficient evidence to support a reasonable inference
that defendant moved Franklin to “facilitate[ ] his commission of . . . the felony of assault
with a deadly weapon with intent to kill inflicting serious injury.” Cf. State v. Kyle, 333 N.C.
687, 695, 430 S.E.2d 412, 416 (1993) (“[T]he fact that all [the] essential elements of a crime
have arisen does not mean the crime is no longer being committed. That the crime was
‘complete’ does not mean it was completed.” (citation omitted) (quoting State v. Hall, 305 N.C.
77, 82-83, 286 S.E.2d 552, 555-56 (1982), overruled on other grounds by Diaz, 317 N.C. at 555,
346 S.E.2d at 495)). Accordingly, it appears that the State’s evidence was sufficient to
support either portion of the trial court’s disjunctive jury instruction.

                                               -9-